Citation Nr: 1201824	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, prior to June 23, 2010.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, from June 23, 2010.

3.  Entitlement to an evaluation in excess of 20 percent for S1 right radiculopathy from June 23, 2010.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease, chondromalacia patella.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for high blood pressure, to include hypertension.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1978 and from July 2006 to February 2008.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO) which, in pertinent part, (1) granted service connection for degenerative changes in the lumbar spine, minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, and assigned a 20 percent evaluation effective February 2, 2008; (2) granted service connection for right knee degenerative joint disease, chondromalacia patella, and assigned a 10 percent evaluation effective February 2, 2008; (3) denied service connection for sleep apnea; and (4) denied service connection for high blood pressure. 

In a subsequent September 2010 rating decision, the RO granted an increased 40 percent evaluation for degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, effective June 23, 2010, and granted service connection for S1 right radiculopathy secondary to the Veteran's lumbar spine disability with a 20 percent evaluation effective June 23, 2010.  The Board notes that the General Rating Formula for Diseases and Injuries of the Spine contemplates separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  The Board has accordingly recharacterized the issues on appeal.

The issues of entitlement to service connection for sleep apnea and high blood pressure, to include hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 23, 2010, the Veteran's lumbar spine disability was manifested by 40 degrees forward flexion in the thoracolumbar spine with objective evidence of pain.  There was no ankylosis, and the Veteran's lumbar spine did not result in any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. 

2.  From June 23, 2010, the Veteran's lumbar spine disability is manifested by 32 degrees forward flexion in the thoracolumbar spine with objective evidence of pain with range of motion testing.  There was no ankylosis, and the Veteran's lumbar spine did not result in any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. 

3.  Prior to June 23, 2010, the Veteran is not shown to have neurological manifestations secondary to his service-connected lumbar spine disability.  

4.  From June 23, 2010, the Veteran was diagnosed with S1 right radiculopathy with MRI evidence of severe bilateral neural foraminal narrowing at L5-S1, slightly more prominent on the right side.  The Veteran had reported numbness, parasthesias, and shooting pain in the right and left lower extremities with diminished reflexes.  Sensory and motor examinations were normal.  

5.  Right knee degenerative joint disease, chondromalacia patella, is manifested by 0 degrees extension and 121 degrees flexion with pain on active motion.  There were no additional limitations on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  


CONCLUSIONS OF LAW

1.  Prior to June 23, 2010, the criteria for an evaluation in excess of 20 percent for degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2011). 

2.  From June 23, 2010, the criteria for an evaluation in excess of 40 percent for degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2011). 

3.  From June 23, 2010, the criteria for an evaluation in excess of 20 percent for S1 right radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a Diagnostic Code 8620 (2011). 

4.  From June 23, 2010, the criteria for a 10 percent evaluation for neurological manifestations in the left lower extremity secondary to degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a Diagnostic Code 8620 (2011). 

5.  The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease, chondromalacia patella, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a December 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible; and VA provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The Board notes that where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled." See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).

The Veteran's service treatment records, VA treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in January 2008, February 2008, and June 2010.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they included a review of the claims folder; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the RO issued a new rating decision in September 2010, granting an increased rating for the Veteran's lumbar spine disability effective June 23, 2010 and for neurological manifestations of such, the Board will evaluate the level of disability both prior to and from June 23, 2010.  The evidence of record does not establish distinct time periods where the Veteran's service-connected right knee disability results in symptoms that would warrant different ratings.

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations. Id. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

1.  Degenerative Changes of the Lumbar Spine; Minimal Bulging of the Annuli, L3-L4, L4-L5, L5-S1

The schedular criteria for the rating of spine disabilities evaluates lumbosacral strain based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Under the General Formula, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A higher 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011)

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   Id. at Note (2).

Prior to June 23, 2010

A February 2008 VA examination included a review of the claims file.  The Veteran reported daily back pain with bending, and with sitting or walking for long periods of time.  Pain did not radiate and lasted several hours.  Pain was relieved with rest and the use of NSAIDS.  The Veteran had flare-ups of lumbar pain every three to four months, described as severe in degree.  The Veteran denied having symptoms in the upper or lower extremities.  There was no history of weakness, numbness, or paresthesias.  The Veteran's gait was normal.   A physical examination reflects lumbar spasm.  There was no ankylosis.  The Veteran had normal motor, sensory, and reflex examinations of the lower extremities.  The Veteran had 50 degrees flexion in the thoracolumbar spine with pain with active motion, and pain at the end of range of motion.  The Veteran had additional loss of motion after repetitive use due to pain.  Forward flexion was reduced to 40 degrees with repetitive use.  The Veteran had 10 degrees extension with pain with active motion, and pain at the end of range of motion.  The Veteran had 30 degrees left and right lateral flexion and 30 degrees left and right lateral rotation without pain.  X-rays revealed mild degenerative disease.   The Veteran was not employed at the time of his examination.  With respect to activities of daily living, the Veteran's lumbar spine disability was noted to have mild effects on shopping, traveling, and dressing, moderate effects on chores, recreation, and driving, and severe effects on exercise and sports.  

VA treatment records dated from 2008 to 2009 reflect complaints of low back pain treated with physical therapy and medication.  

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2011).  Prior to June 23, 2010, the Veteran was in receipt of a 20 percent evaluation for his service-connected spine disability.  A higher 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

Prior to June 23, 2010, the Veteran's lumbar spine disability is not shown to result in forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine to warrant a higher 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2011).  A February 2008 VA examination shows that the Veteran had 50 degrees flexion in the thoracolumbar spine with pain with active motion, and pain at the end of range of motion.  Forward flexion was reduced to 40 degrees with repetitive use.  Forward flexion was not limited to 30 degrees or less, even with consideration of the Veteran's pain.  During the February 2008 VA examination, the Veteran had measurable ranges of motion in the spine; he did not ankylosis of the thoracolumbar spine.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, prior to June 23, 2010, the Veteran's disability picture does not meet the criteria described for a higher 40 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

From June 23, 2010

A June 23, 2010 VA examination shows that the Veteran denied having any urinary or fecal incontinence of dysfunction.  The Veteran reported occasional lower extremity numbness and paresthesias associated with prolonged sitting, leg or foot weakness, falls, and unsteadiness.  The Veteran reported severe, constant low back pain, as well as symptoms of fatigue, decreased motion, stiffness, and weakness.  The Veteran reported occasional shooting pain to the right and left legs.  The VA examiner stated that there were no incapacitating episodes of spine disease. 

The Veteran used a cane and was able to walk for one to three miles.  Posture was normal.  He had an antalgic gait and lumbar flattening.  Examination of the spine revealed spasm, guarding, pain with motion, and tenderness.  The VA examiner stated, however, that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran had 32 degrees flexion, 20 degrees extension, 20 degrees left and right lateral flexion, and 20 degrees left and right lateral rotation in the thoracolumbar spine.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  

From June 23, 2010, the Veteran was assigned a 40 percent evaluation for his service-connected spine disability.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  The June 2010 VA examination reflects 32 degrees flexion and 20 degrees extension in the thoracolumbar spine with objective evidence of pain with range of motion testing.  The Veteran had measurable ranges of motion in the spine; he did not have ankylosis of the thoracolumbar spine.  The Board finds that even with consideration of the Veteran's functional loss due to pain, from June 23, 2010, range of motion of the thoracolumbar spine did not approximate unfavorable ankylosis of the entire thoracolumbar spine as required for a higher 50 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  Ratings based on paralysis, neuritis, or neuralgia of the peripheral nerves are discussed in more detail below.  

Intervertebral Disc Syndrome

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5243 both prior to and from June 23, 2010.  Diagnostic Code 5243 contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  A February 2008 VA examination shows that the Veteran had flare-ups of lumbar pain every three to four months, described as severe in degree; however, these were not shown to be incapacitating, such that the Veteran required bed rest prescribed by a physician and treatment by a physician.  No incapacitating episodes due to back pain were indicated by the Veteran's VA treatment records dated from 2008 to 2009.  A June 2010 VA examination shows that the Veteran had no incapacitating episodes of spine disease.  The Board finds, therefore, that both prior to and from June 23, 2010, the Veteran is not shown to have incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician secondary to his lumbar spine disability.  Therefore, a higher evaluation is not assignable under Diagnostic Code 5243.

Neurological Manifestations 

The Board has considered whether separate or higher evaluations are available to the Veteran based on neurological manifestations secondary to his for degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, prior to and from June 23, 2010.  The Board notes that the Veteran was assigned a separate 20 percent rating for right S1 radiculopathy under Diagnostic Code Diagnostic Code 8620 effective June 23, 2010.

Diagnostic Codes 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. 38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8730 (2011). 

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve. Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  

Prior to June 23, 2010 the Veteran is not shown to have any neurological manifestations secondary to his lumbar spine strain to warrant such a rating in this case.  During a February 2008 VA examination, the Veteran denied having symptoms present in the lower extremities.  A neurological examination shows that motor, sensory, and reflex examinations were normal.  Neurological symptoms were not otherwise indicated in the Veteran's VA treatment records.  The Board finds, therefore, that prior to June 23, 2010, separate evaluations are not warranted based on neurological manifestations of the Veteran's lumbar spine disability.  

The Board finds that from June 23, 2010, a 10 percent evaluation is warranted for mild neuritis of the left lower extremity under Diagnostic Code 8620 based on the Veteran's reports of numbness, parasthesias, and shooting pain in the left lower extremity, and objective evidence absent left knee jerk and diminished left ankle jerk shown on his June 2010 VA examination.  

From June 23, 2010, the Board finds that a higher 20 percent evaluation is not warranted under Diagnostic Code 8620 for left lower extremity neuritis where the Veteran's neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  In that regard, while the Veteran reported sensory symptoms during a June 23, 2010 VA examination; however, objective findings on sensory examination, to include vibration, position sense, pain or pinprick, and light touch examination, were normal.  Moreover, a detailed motor examination shows that the Veteran had active movement against full resistance in the left lower extremity, muscle tone was normal, and there was no evidence of muscle atrophy.  The Board finds that the Veteran's left lower extremity neurological symptoms are not shown to be moderate in degree.

From June 23, 2010, the Veteran was already in receipt of a 20 percent evaluation for S1 right radiculopathy under Diagnostic Code 8620.  A June 23, 2010 VA examination diagnosed the Veteran with S1 right radiculopathy.  An MRI revealed severe bilateral neural foraminal narrowing at L5-S1, slightly more prominent on the right side.  The Board finds that from June 23, 2010, medical evidence of record does not reflect moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve as described for a higher 40 percent evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  In that regard, while the Veteran reported numbness, parasthesias, and shooting pain in the right lower extremity, sensory and motor examinations were normal.  The Veteran had somewhat diminished right knee and right ankle jerk.  The Board finds that the Veteran's right lower extremity neurological symptoms are not shown to be moderately severe in degree.  From June 23, 2010, the Board finds that a higher evaluation is not warranted under Diagnostic Code 8620 for S1 right radiculopathy.    

2.  Right Knee Degenerative Joint Disease, Chondromalacia Patella

The Veteran is currently in receipt of a 10 percent evaluation for right knee degenerative joint disease, chondromalacia patella under Diagnostic Code 
5260-5024. 

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).  

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

A January 2008 VA examination included a review of the claims file.  The Veteran reported pain, stiffness, instability, giving way, and weakness in the right knee.  He reported locking episodes occurring several times a week.  He reported that flare-ups occurred weekly and were severe in degree.  The Veteran reported swelling and tenderness in the right knee.  A physical examination shows that the Veteran's gait was normal.  The Veteran had full extension to 0 degrees and full flexion to 140 degrees without pain.  There was no additional loss of motion on repetitive use.  There was no objective evidence of ankylosis, instability, patellar abnormality or meniscus abnormality.  January 2008 x-rays showed mild degenerative joint disease of the right knee. There was no evidence of a meniscal or ligament tear.  The Veteran had chondromalacia patella shown by open MRI of the right knee in January 2008.  The Veteran was diagnosed with mild degenerative joint disease with no evidence of a meniscal or ligament tear and chondromalacia patella by open MRI of the right knee.  The Veteran was not employed at the time of his examination.   With respect to activities of daily living, the Veteran's right knee disability was noted to have moderate effects on his ability to perform chores, shopping, exercise, and traveling and prevented sports and recreation. 

A June 2010 VA examination reflects symptoms of right knee pain.  The Veteran reported giving way, instability, stiffness, and weakness in the right knee.  He used a cane intermittently.  He was able to stand for 15 to 30 minutes and was able to walk one to three miles.  The Veteran's gait was antalgic.  He had right knee crepitus and tenderness.  There was no objective evidence of instability.  On physical examination, the Veteran had 0 degrees extension and 121 degrees flexion.  There was objective evidence of pain with active motion, but no additional loss of motion on repetitive use.  McMurray's test, Lachman's test, valgus/varus stress test, and anterior/posterior drawer testing were negative.  The Veteran was positive for patellar grind.  X-rays revealed no evidence of fracture or dislocation.  There was no evidence of meniscus tear or ligament tear.  

Medical evidence shows that right knee degenerative joint disease, chondromalacia patella, is manifested by 0 degrees extension and 121 degrees flexion with pain on active motion.  There were no additional limitations on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  

The Veteran is currently in receipt of a 10 percent evaluation under Diagnostic Code 5260 based on limitation of flexion in the right knee.  The Board notes that the Veteran's 10 percent rating in this case was assigned based on his functional loss due to flare-ups of pain, fatigability, pain on movement, and weakness where limitation of flexion would have been otherwise noncompensable.  See 38 C.F.R. §§ 4.40, 4.45, and 4.71a, Diagnostic Code 5003, 5010 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds, in the present case, that a higher 20 percent evaluation is not warranted; where the Veteran is not shown by the probative medical evidence of record to have right knee flexion limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  The Board finds that even with consideration of the Veteran's functional loss due to pain, limitation of extension in the right knee does not approximate a higher 20 percent rating under Diagnostic Code 5260 in this case. In that regard, VA examiners in this case found that range of motion in the right knee was not additionally limited in terms of degrees by pain, fatigue, weakness, or lack of endurance.  The Board finds, therefore, that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260. 

The Board finds that a separate or higher evaluation is not warranted under Diagnostic Code 5261 based on limitation of extension of the right knee. 
February 2008 and June 2010 VA examinations show that the Veteran had full extension in the right knee, and there was no additional loss of motion due to pain, fatigue, incoordination, weakness, or lack of endurance on repetitive testing.  Although the Veteran had evidence of pain with active motion, painful motion was already considered in assigning the Veteran's 10 percent evaluation under Diagnostic Code 5260.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Thus, the Board finds that an increased evaluation for right knee degenerative joint disease, chondromalacia patella is not warranted under Diagnostic Code 5261. 

The Board has considered whether a separate or higher evaluation is warranted under other applicable provisions of the Diagnostic Code. 

The Veteran is not shown to have ankylosis of the right knee to warrant an evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  As noted above, the Veteran is shown to have active motion in the right knee joint.  

The Board finds that a separate evaluation is not warranted under Diagnostic Code 5257 for other impairment of the knee based on recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Although the Veteran reported giving way or perceived instability of the right knee, there was no objective evidence of recurrent subluxation or lateral instability shown on examination.  February 2008 and June 2010 VA examinations show that there was no instability in the right knee and McMurray's test, Lachman's test, valgus/varus stress test, and anterior/posterior drawer testing was normal.  Although the Veteran is competent to report instability in the knees; the Board finds, in this case, that objective findings to the contrary on physical examination outweigh the probative value of the Veteran's report.  The Board finds, therefore, that an evaluation is not warranted under Diagnostic Code 5257.

There is no evidence of dislocated semilunar cartilage in the left knee with frequent episodes of locking, pain, and effusion into the joint.  The Board finds, therefore, that an evaluation is not warranted under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  There is no evidence of removal of semilunar cartilage which is symptomatic.   The Board finds, therefore, that an evaluation is not warranted under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  

3.  Consideration of Lay Evidence

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence respect to the presence of pain, the severity of such during his VA examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned ratings.  The Board notes specifically that the Veteran's reports of numbness, parasthesias, and shooting pain in the legs have been considered in evaluating neurological manifestations of his lumbar spine disability.  However, that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the objective medical findings provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  In that regard, where the Veteran has reported instability in the right knee, but VA examinations show that the right knee was stable to objective testing; greater probative weight has been accorded to objective testing on examination. 


4.  Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected disabilities.  There is nothing in the record to indicate that any of the individual service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C.  Conclusion

Prior to and from June 23, 2010, the preponderance of the evidence is against finding that degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, warrants a higher rating evaluation.  From June 23, 2010, the preponderance of the evidence is against finding that S1 right radiculopathy warrants a higher rating evaluation.  From June 23, 2010, the Board concludes that the evidence supports a 10 percent rating for neurological manifestations in the left lower extremity secondary to degenerative changes of the lumbar spine.  The preponderance of the evidence is against finding that right knee degenerative joint disease, chondromalacia patella warrants a higher rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  

	(CONTINUED ON NEXT PAGE)





ORDER

Prior to June 23, 2010, an increased rating for degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, in excess of 20 percent, is denied.

From June 23, 2010, an increased rating for degenerative changes of the lumbar spine; minimal bulging of the annuli, L3-L4, L4-L5, L5-S1, in excess of 40 percent, is denied.

From June 23, 2010, an increased rating for that S1 right radiculopathy, in excess of 20 percent, is denied.

A 10 percent rating, but no more, is granted for neurological manifestations in the left lower extremity secondary to degenerative changes of the lumbar spine, subject to the law and regulations governing the payment of monetary benefits. 

An increased rating for right knee degenerative joint disease, chondromalacia patella, in excess of 10 percent, is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  


Sleep Apnea

The Veteran claims that his sleep apnea was incurred coincidental to his combat tour in Iraq.  Service treatment records show, on an October 2007 active duty health readings survey and an October 2007 post deployment health assessment, that the Veteran reported symptoms of  feeling tired after sleeping during his deployment.  A February 2009 VA sleep disorder screening, completed one year after the Veteran's separation from service, shows that the Veteran had significant signs and symptoms suggestive of sleep apnea.   A May 2009 VA sleep study confirmed a current diagnosis of moderate-severe obstructive sleep apnea. 

The Veteran has not been afforded a VA examination to address sleep apnea.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's claimed sleep apnea is etiologically related to service.

High Blood Pressure

The Board notes that high blood pressure, like high cholesterol, is not a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Medical evidence of record, however, shows that the Veteran may have currently diagnosed hypertension.  Board has, therefore, considered the Veteran's claim for high blood pressure to include a claim for hypertension.  

A February 2008 VA examination completed at the time of the Veteran's separation from service, reflects blood pressure readings of 129/91, 137/88, and 135/90.   The Board notes that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).   The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.  The February 2008 VA examination reflects diastolic blood pressure readings predominantly over 90; however, a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The Board finds, therefore, that a VA examination is warranted to determine if the Veteran has currently diagnosed hypertension, and if so, to determine if hypertension was incurred in service, or was manifest to a compensable degree within one year of the Veteran's separation from service.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2009, the date of the most recent VA treatment reports of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file. In addition, the Veteran and his attorney should be informed of any such problem. 

2.  The RO/AMC should refer the case for a VA examination within the appropriate specialty to determine if the Veteran's sleep apnea is etiologically related to service.  The claims folder, along with a copy of this Remand, must be made available to the examiner for review.  The examiner must review the entire claims file, to include service treatment records.  Based on the available evidence of record, the VA examiner should state whether it is at least as likely as not that the Veteran's sleep apnea was incurred in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  The VA examiner should specifically address statements in the Veteran's service treatment records identifying symptoms of feeling tired after sleeping.

3.  The RO/AMC should refer the case for a VA examination within the appropriate specialty to determine if the Veteran has currently diagnosed hypertension which was incurred in service, or which manifested to a compensable degree within one year of the Veteran's separation from service.  The claims folder, along with a copy of this Remand, must be made available to the examiner for review.  The examiner must review the entire claims file.  All indicated tests should be performed and the findings reported in detail. 
 
The examiner should state whether the Veteran has a current diagnosis of hypertension; and if so, should state whether it is at least as likely as not that hypertension was incurred in service or within one year of the Veteran's separation from service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  The examiner should specifically discuss the relevance, if any, of blood pressure readings included in a February 2008 VA examination, noting that this examination was completed at the time of the Veteran's separation from service. 

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


